Citation Nr: 1417619	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  09-38 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for pseudofolliculitis barbae (PFB).  

2.  Entitlement to service connection for chronic cough, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel



INTRODUCTION

The Veteran served on active duty from September 1988 to September 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied the benefits sought on appeal.

The issue of entitlement to service connection for chronic cough is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

PFB pre-existed service and was not aggravated by service.


CONCLUSION OF LAW

The criteria for service connection for PFB have not been met.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements were accomplished in a letter sent in March 2008.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The letter also provided notice of the type of evidence necessary to establish a disability rating or effective date for the claimed disability under consideration, pursuant to the recent holding in Dingess v. Nicholson, 19 Vet App 473 (2006).  Additionally, the claim was readjudicated in the September 2009 statement of the case.

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  In addition, the Board finds that the duty to assist a claimant in the development of his case has been satisfied.  The Veteran's service treatment records are on file, as are various post-service VA medical records.  Further, the Veteran has had the opportunity to present evidence and argument in support of his claim, and indicated that no hearing was desired in conjunction with this case.  As noted in a January 2008 memorandum, the RO made a formal finding that treatment records from the Salisbury VA Medical Center (VAMC) for the period dated from January 1991 to December 2007 were unavailable for review.  The Veteran was notified of such in June 2008.  Nothing indicates the Veteran has identified the existence of any other relevant evidence that has not been obtained or requested.  For example, he has 
not identified any outstanding evidence which relates the etiology of his current pseudofolliculitis barbae to service.  Here, an adequate VA opinion was obtained in connection with the claim herein decided.  Finally, the Veteran has not indicated that there are any additional records that VA should seek to obtain on his behalf.  Therefore, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. 
§ 1111 (West 2002).

A pre-existing disease or injury will be found to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).  Evidence of the veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  A temporary or intermittent flare-up of a pre-existing disease does not constitute aggravation.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991); Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  If the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder has not been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 (1996).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record. Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that his currently diagnosed PFB is causally related to service.  

In this case, the medical evidence shows that the Veteran has a current diagnosis of PFB.  Thus, the remaining question before the Board is whether such disability is related to service.  Upon review of the record, the Board finds that the most probative evidence is against the claim.  

Initially, the Board notes that on enlistment examination in July 1988, a clinical evaluation of the Veteran's skin revealed moderate pseudofolliculitis of the face.  The examiner indicated that the condition was aggravated by blades, but there were no problems with use of an electric razor.  The Board finds that the presumption of soundness does not apply here as PFB was noted on examination at entry to service.  Accordingly, in order to warrant service connection for PFB, it must be shown that the disorder was aggravated by active service.  

The evidence of record does not show a permanent worsening of the Veteran's pre-existing PFB during active service.  In September 1988 he was treated for severe PFB with prescription topical medication and instructed not to shave for two weeks.  Thereafter in July 1989, he was seen for mild PFB.  A May 1990 treatment record noted that the Veteran was under treatment for mild PFB.  On separation from service in August 1991, the Veteran's skin was evaluated as normal.  A comparison of his entrance physical examination in July 1988 to his discharge examination in August 1991 therefore provides no basis to show that the PFB was more severe at the time of his discharge than at the time of his induction.  See Verdon, 8 Vet. App. 529 (a disorder that becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service has not been aggravated by service).  Indeed, despite treatment for PFB in service, the service treatment records appear to demonstrate that the Veteran's skin condition actually improved during service, as it was initially characterized as moderate to severe in 1988, and in 1989 it was found to be mild in severity.  

Moreover, the post-service evidence contains no complaints, treatment, history, diagnosis, or findings of PFB until August 2008, when he underwent a VA 
skin examination.  Notably, VA treatment records failed to show a diagnosis or treatment for PFB.  Therefore, the Veteran's PFB is not shown to have undergone a worsening in severity during service.   

Further, on VA examination in October 2008, the examiner diagnosed PFB and indicated that he could find no evidence of significant aggravation during service.  In this regard, the examiner noted that PFB was noted on service induction and there was no evidence that in the 17 years following discharge from service the Veteran experienced any significant problems related to PFB.  The examiner concluded that there was no evidence of any aggravation in service beyond the natural progression of this condition.  The VA examiner's opinion was based on review of the Veteran's claims file, to include the service treatment records, and it included an examination of the Veteran as well as a rationale for the opinion rendered.  Accordingly, the opinion is entitled to great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).

Thus, the only opinion supporting the claim is the Veteran's own lay assertions.  Although the Veteran is competent to observe his skin symptoms, as a lay person, the Veteran has not been shown to be qualified through education, training, and expertise to offer an opinion on a medical diagnosis or on medical causation as to the issue in this case.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, there are many different types of skin problems and multiple etiologies for such.  No medical evidence has been submitted to show that the Veteran's PFB was caused or aggravated by service, and probative evidence is contrary to his assertions.  The Board finds the service treatment records and opinion of the VA examiner to be of significantly greater probative value than the Veteran's lay assertions. 

The preponderance of the competent and probative evidence shows that PFB was noted on the Veteran's entry to service and that the disorder was not aggravated during that service.  As the preponderance of the evidence is against the claim for service connection for PFB, the benefit-of-the-doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49. 


ORDER

Service connection for pseudofolliculitis barbae is denied.  


REMAND

The Veteran contends that he is entitled to service connection for chronic cough 
to include as an undiagnosed illness under 38 C.F.R. § 3.317.  Specifically, he claims that he developed an uncontrollable chronic cough following service in the Southwest Asia Theater of operations during the Gulf War and the condition continued to progressively worsen following discharge from service.  The service records reflect that the Veteran was stationed in Southwest Asia from October 1990 to April 1991.  

After service, VA treatment records starting in 2007 documented complaints of chronic cough having onset in service and progressively worsening since service.  A December 2007 VA clinical treatment note recorded an assessment of chronic cough of undetermined etiology.  The Veteran's chronic cough has been attributed to several possible etiologies, to include allergic rhinitis, rhinobronchitis versus occult GERD, and occult larynsophageal reflux, however, pulmonary testing has been inconclusive as to the underlying etiology of the Veteran's chronic cough.  

On VA general examination in October 2008, the examiner noted that the etiology of the Veteran's chronic cough was unknown at that time and a diagnosis of any disease, or an undiagnosed illness, would not be appropriate until completion of an extensive evaluation at the VA Medical Center.  The VA treatment records reflect that the Veteran underwent a pulmonary evaluation in October 2008 for chronic cough.  On follow-up pulmonary evaluation in March 2009, the Veteran reported continued chronic cough and again related onset of the condition in 1990 during Desert Storm.  The physician noted that prior work-up had been unrevealing.  

The Board finds that an additional VA examination is warranted to address whether the Veteran's chronic cough is related to a known clinical diagnosis or is an undiagnosed illness for VA purposes.  38 C.F.R. §§ 3.317, 3.159(c)(4) (2013).  

On remand, relevant ongoing medical records, if any, should also be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all relevant ongoing VA treatment records dating since March 2009.  If no relevant records exist, the Veteran should be notified of such.

2.  After the above development is completed to the extent possible, schedule a VA respiratory disorders examination to determine whether the Veteran's claimed chronic cough is attributable to a known clinical diagnosis or is an undiagnosed illness and whether such is related to his military service.  The examiner must review the claims file in conjunction with the claim.  Any indicated evaluations, studies, and tests should be conducted.  A complete rationale for all opinions must be provided.  

Following review of the claims file and examination of the Veteran, the examiner is asked to respond to the following:
 
a) State whether the Veteran's complaints of a chronic cough is attributable to any known clinical diagnosis and if so, identify the diagnosis.

b) If so, the examiner should indicate whether it is as likely as not that the diagnosed disorder is related to the Veteran's active military service.

c) If there is no diagnosed disability that the Veteran's chronic cough complaints can be attributed to, the examiner should state whether there are objective signs and symptoms of his respiratory complaints.  The examiner should indicate whether such represents an undiagnosed illness, and whether the disorder is related to service, to include the Veteran's service in the Persian Gulf.

3.  Then, the AOJ should readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case and provided an opportunity to respond.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


